Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 12/17/2021.
Claims 1, 15-16 and 22 have been amended.
Claims 11-12, 14 and 21 have been cancelled.
Claims 1-10, 13, 15-20 and 22 are pending.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-10, 13, 15-20 and 22, filed on 12/17/2021 have been fully considered and they are persuasive. Particularly, on pages 9-11 of the Applicant’s Response, applicants argued that Suh ‘628 and Isa ‘111 do not disclose the limitations of independent claim including: “both side edges of each of the scanning lines in the extending direction thereof have a wave shape, and each scanning line has oppositely disposed wave crests and oppositely disposed wave troughs on both of its side edges, and the adjacent two side edges of every two neighboring scanning lines have oppositely disposed wave crests and oppositely disposed wave troughs such that a first distance between every two neighboring scanning lines changes continuously or intermittently; and both side edges of each of the data lines in the extending direction thereof have a wave shape, and each data line has oppositely disposed wave crests and oppositely disposed wave troughs on both of its side edges, and the adjacent two side edges of every two neighboring data lines have oppositely disposed wave crests and oppositely disposed wave troughs such that a second distance between every two neighboring data lines changes continuously or intermittently”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-10, 13, 15-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1 and 16, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “both side edges of each of the scanning lines in the extending direction thereof have a wave shape, and each scanning line has oppositely disposed wave crests and oppositely disposed wave troughs on both of its side edges, and the adjacent two side edges of every two neighboring scanning lines have 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1 and 16. Therefore, claims 1 and 16 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-10, 13, 15, 17-20 and 22 are also allowed as they depend from an allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829